DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Claims 1-20 are pending.  Claims 1, 3, 7, and 15-18 have been amended.
In response to Applicant’s amendments and arguments, the interpretation of “a locking device,” “a first locking member,” and “a second locking member” under 35 U.S.C. 112(f) is withdrawn.
In response to Applicant’s amendments, the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2009/0261697) in view of Bolduan et al.  (US 2004/0093913) is withdrawn.
In response to Applicant’s amendments and upon further consideration, new ground(s) of rejection are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressing portion” in claims 6 and 17; and “a second locking portion” in claims 6 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 18 recite the limitation "wherein the second locking portion comprises a second locking surface among the inclined surfaces which has an inclination at a second angle so that the inclination of the first angle of the first locking surface and the inclination of the second angle of the second locking surface are relative to opposite sides of the first locking surface” is not understood because it is unclear which of the opposite sides the inclination of the first angle and second angles are measured from.  It is also unclear if the first angle and the second angle are measured from respective sides of the opposite sides.  It is also unclear what it means for the first angle of the first locking surface to be relative to opposite sides of the first locking surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Pos et al.  (US 2016/0153133).
Regarding claims 1-20, Del Pos discloses a washing machine comprising: a main body including a front panel formed with an opening (1, 11, 14, 14a); a tub configured to be disposed inside the main body to accommodate water (paragraph 42); a detergent case configured to supply a detergent to the tub (13); and a locking device configured to couple the detergent case to the main body and decouple the detergent case from the main body (protruding portion of 14 at element 19, 22, 22a, 24, 25, 25a), wherein the locking device comprises: a first locking member formed to protrude from the front panel toward the opening of the front panel of the main body (protruding portion of 14 at element 19; note that the protruding portion of 14, at element 19, has a lateral extent which is towards opening 14a); and a second locking member formed on the detergent case, the first locking member and the second locking member including an inclined surface, respectively (see inclined surfaces of elements 24, 25a, 25), wherein the second locking member moves so that the inclined surface of the first locking member and the second locking member, respectively, are in contact with each other responsive to the second locking member being pressed (22; paragraphs 92, 102-105) or the second locking member moves so that the inclined surface of the first locking member and the second locking member, respectively, are spaced apart from each other responsive to the second locking member being released (22; paragraphs 92, 100, 101); wherein the main body comprises a counterpart member which includes the front panel, and the counterpart member is configured such that the detergent case is coupleable to the main body using the first locking member which is provided on the counterpart member (see portions of elements 14, protruding portion of 14, 19, 25, and 25a); wherein the first locking member comprises: a first locking portion formed to be in contact with at least a portion of the second locking member, and the first locking portion comprises a first locking surface among the inclined surfaces which has an inclination at a first angle (see surfaces of 24, 25, 25a); wherein the counterpart member which comprises at least one of the front panel that is provided in front of the main body comprises a frame provided inside the main body such that the detergent case is coupled (11, 14); wherein the first locking surface is formed on at least a portion of the counterpart member (25, 25a); wherein the second locking member comprises: a pressing portion rotatably installed in the detergent case (21 or lower portion of 22); a second locking portion formed to extend from the pressing portion toward the first locking portion (24); and a rotation shaft formed to support the second locking portion and be rotated by pressing of the pressing portion (C); wherein the second locking portion comprises a second locking surface among the inclined surfaces which has having an inclination at a second angle so that the inclination of the first angle of the first locking surface and the inclination of the second angle of the second locking surface are relative to opposite sides of the first locking surface (see angles of 24, 25, 25a); wherein the second angle is greater than or equal to the first angle (note that element 24 is a round pin so that an angle at its surface can be any arbitrary angle); further comprising an elastic member to elastically support the second locking member (23); wherein the elastic member is disposed between the detergent case and the second locking member (note that a diagonal/angled line, for instance, would pass through elements 13, lower portion of 22, and at least a portion of 23, with element 23 being between elements 13 and the lower portion of 22); wherein the detergent case comprises: a detergent case body configured to accommodate the detergent (13, 16); a handle provided in front of the detergent case body to be gripped by a user (any front portion, such as at element 6, which is capable of being gripped by a user); and a second locking portion installation portion provided between the handle and the detergent case body such that the second locking member is installed (Figures 5-7: see installation location of elements 22, 24); wherein the second locking portion installation portion comprises a second locking member installation bracket configured such that the second locking member is rotatably installed (Figures 5-7: see wall connected to element “C”) wherein when the second locking portion is locked with the first locking portion, the second locking portion is exposed outside of the second locking portion installation portion (Figures 6 shows at least element 24 being exposed outside of the installation portion while in a locked position); wherein when the second locking portion is unlocked with the first locking portion, the second locking portion is moved inside of the second locking portion installation portion (Figure 5 shows element 24 in the released position and being inside of the installation portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711